Case 3:19-cv-04753 Document 1-2 Filed 02/05/19 Page 1 of 9 PageID: 64




             EXHIBIT 
               A 
Case 3:19-cv-04753 Document 1-2 Filed 02/05/19 Page 2 of 9 PageID: 65
Case 3:19-cv-04753 Document 1-2 Filed 02/05/19 Page 3 of 9 PageID: 66
Case 3:19-cv-04753 Document 1-2 Filed 02/05/19 Page 4 of 9 PageID: 67
Case 3:19-cv-04753 Document 1-2 Filed 02/05/19 Page 5 of 9 PageID: 68
Case 3:19-cv-04753 Document 1-2 Filed 02/05/19 Page 6 of 9 PageID: 69
Case 3:19-cv-04753 Document 1-2 Filed 02/05/19 Page 7 of 9 PageID: 70
Case 3:19-cv-04753 Document 1-2 Filed 02/05/19 Page 8 of 9 PageID: 71
Case 3:19-cv-04753 Document 1-2 Filed 02/05/19 Page 9 of 9 PageID: 72
